753 N.W.2d 633 (2008)
CITY OF ECORSE, Plaintiff-Appellee,
v.
ECORSE BROWNFIELD REDEVELOPMENT AUTHORITY, Ecorse Community Development Corporation, Defendants-Appellants.
Docket No. 136971. COA No. 286386.
Supreme Court of Michigan.
August 7, 2008.
On order of the Court, the motion for immediate consideration is GRANTED. The motion for leave to file a reply brief exceeding the page limit is DENIED. The application for leave to appeal the July 18, 2008 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court. The motion for stay of proceedings pending appeal is DENIED.